FILED
                            NOT FOR PUBLICATION                               MAR 10 2010

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SUNSET DRIVE CORPORATION, a                      No. 08-57021
California corporation,
                                                 D.C. No. 2:02-cv-09109-PA-RC
              Plaintiff - Appellant,

  v.                                             MEMORANDUM *

CITY OF REDLANDS, California,

              Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                             Submitted March 5, 2010**
                                Pasadena, California

Before: RYMER and WARDLAW, Circuit Judges, and McNAMEE, *** District
Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Stephen M. McNamee, Senior United States District
Judge for the District of Arizona, sitting by designation.
      Sunset Drive Corporation (Sunset) appeals the summary judgment in favor

of the City of Redlands. Sunset claims the City violated its Fourteenth

Amendment rights, the Fair Housing Act (FHA), the California Fair Employment

and Housing Act (FEHA), and California Government Code § 65008. The district

court concluded that all of Sunset’s claims were barred by the applicable statute of

limitations. We affirm.

      Both parties agree that the statutes of limitations began to run on Sunset’s

claims no later than May 17, 1996, when Sunset filed its state court action. All of

Sunset’s claims have a limitations period of three years or less, and this federal

action was not filed until 2002. Thus, all of Sunset’s claims are barred.

      Tolling under the continuing violations theory is inappropriate because the

City has not taken any action regarding Sunset’s application since 1996. See

Garcia v. Brockway, 526 F.3d 456, 462 (9th Cir. 2008) (distinguishing a

continuing violation from the continuing effects of a past violation).

      Equitable tolling under California law is inappropriate because Sunset has

not demonstrated good faith and reasonable conduct in failing to file its federal

action until 2002. See Daviton v. Columbia/HCA Healthcare Corp., 241 F.3d
1131, 1137-38 (9th Cir. 2001). Sunset’s federal complaint was filed four months

after Sunset voluntarily dismissed its civil rights action in state court and more than

three years after expiration of the applicable statutes of limitations. Where forum
shopping is evident, equitable tolling is unavailable. See Mitchell v. Frank R.

Howard Mem’l Hosp., 6 Cal. App. 4th 1396, 1407-08 (Cal. Ct. App. 1992)

(“[E]quitable tolling is not available to a plaintiff whose conduct evidences an

intent to delay disposition of the case without good cause; and it is certainly not

available to a plaintiff who engages in the procedural tactic of moving the case

from one forum to another in the hopes of obtaining more favorable rulings.”).

      Given this disposition, we do not reach the district court’s alternative

holdings on the merits.

      AFFIRMED.